Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Earnings, as defined: Income (Loss) from Continuing Operations Before Income Taxes (a) $ Adjustments to reflect earnings from equity method investments on a cash basis 1 7 1 Total fixed charges as below Less: Capitalized interest 36 47 47 33 44 Interest expense and fixed charges related to discontinued operations 3 Total fixed charges included in Income (Loss) from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest charges (b) $ Estimated interest component of operating rentals 19 24 36 38 42 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 Total fixed charges (c) $ Ratio of earnings to fixed charges (d) (a) In September 2013, PPL Montana executed a definitive agreement to sell certain hydroelectric generating facilities.The sale is not expected to close before the second half of 2014.To facilitate the sale, PPL Montana terminated a lease agreement which resulted in a $697 million charge, included in "Loss on lease termination" on the Statement of Income.See Note 8 to the Financial Statements for additional information. (b) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net. (c) Interest on unrecognized tax benefits is not included in fixed charges. (d) The lease termination referred to in (a) above resulted in earnings that were less than fixed charges for 2013.The total amount of fixed charges for 2013 was $226 million and the total amount of earnings for the same period was $(181) million.The amount of the deficiency, or the amount of fixed charges in excess of earnings, was $407 million. In January 2011, PPL Energy Supply distributed its 100% membership interest in PPL Global to PPL Energy Supply's parent, PPL Energy Funding.As a result, PPL Global's operating results were reclassified as Discontinued Operations.Upon reflecting this reclassification, earnings were less than fixed charges for 2009.See Note 9 in PPL Energy Supply's 2011 Form 10-K for additional information.The total amount of fixed charges for this period was $364 million and the total amount of earnings was $206 million.The amount of the deficiency, or the amount of fixed charges in excess of earnings, was $158 million.
